Case 2:19-cv-08857-CCC-ESK Document 19 Filed 11/25/20 Page 1 of 9 PageID: 300




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

     LUTHER CHARLES,                                        Civil Action No.: 2:19-cv-08857
                     Plaintiff,
          v.
                                                                 OPINION & ORDER
     KEURIG DR PEPPER INC,
                     Defendant.


CECCHI, District Judge.

I.      Introduction

        This matter comes before the Court on the motion of Defendant Mott’s LLP1 (“Defendant”)

to dismiss this action for lack of prosecution pursuant to Federal Rule of Civil Procedure Rule

41(b). ECF No. 17. Pro se Plaintiff Luther Charles (“Plaintiff”) did not file an opposition to the

motion. The Court has considered Defendant’s submission and the record, and for the reasons set

forth below, the Court will grant Defendant’s motion and dismiss Plaintiff’s complaint.

II.     Background

        Plaintiff filed the instant Complaint on February 6, 2019 in the Superior Court of New

Jersey, Middlesex County, alleging hostile work environment and retaliatory termination. ECF

No. 1-1. On March 22, 2019, Defendant timely removed to this Court on diversity grounds. ECF

No. 1. When Plaintiff initially filed his complaint in state court, he was represented by counsel.

See ECF Nos. 1-1, 4, 8. However, on May 21, 2019, Plaintiff’s counsel requested to withdraw

from the case. 2 ECF No. 8. Plaintiff consented to the withdrawal and substituted himself as a pro


1
  Defendant Mott’s LLP was incorrectly pled as “Keurig Dr Pepper Inc.” See ECF No. 17-1 at 5.
2
  On April 11, 2019, Defendant advised Plaintiff’s counsel that Plaintiff’s claims may be barred
by res judicata and collateral estoppel. ECF No. 17-2, Exh. C; see Charles v. Mott’s LLP, No. 17-
2879, 2018 WL 2002794, at *1 (D.N.J. Apr. 30, 2018). Plaintiff’s counsel requested to withdraw
from the case shortly thereafter. ECF No. 8.
Case 2:19-cv-08857-CCC-ESK Document 19 Filed 11/25/20 Page 2 of 9 PageID: 301




se litigant, which the Court so ordered on May 23, 2019. ECF No. 9. The following day, the Court

granted Plaintiff’s counsel’s request to withdraw. ECF No. 10.

       On June 11, 2019, Chief Magistrate Judge Mark Falk directed the parties to complete

discovery by October 11, 2019. ECF No. 11. 3 On August 21, 2019, Defendant wrote to Plaintiff

to ask that he voluntarily dismiss his claims by August 28, 2019, citing discrepancies in Plaintiff’s

case and the desire to avoid the time and expense of further litigation. ECF No. 17-2, Exh. D.

Plaintiff allegedly did not respond to Defendant’s letter. Id. at ¶ 8. Furthermore, Plaintiff did not

voluntarily dismiss his claims.

       On August 29, 2019, Defendant served Plaintiff with a set of interrogatories, a request for

the production of documents, several authorizations for release of information, and a notice

scheduling Plaintiff’s deposition for October 9, 2019. Id., Exh. E. Defendant asserts that Plaintiff

did not respond to its requests by October 1, 2019 (id. at ¶ 10), and thus, it sent Plaintiff a letter

reminding him that his discovery responses were still needed. Id., Exh. F. Plaintiff did not respond

to this letter and did not provide Defendant with its requested discovery responses. Id. at ¶ 10.

       On October 3, 2019, Defendant served Plaintiff with a proposed Rule 11 motion, advising

Plaintiff that he had up to twenty-one days to voluntarily dismiss the Complaint and avoid the

Court awarding sanctions and fees against him. Id., Exh. G. Defendant contends that Plaintiff did

not respond to the Rule 11 motion within the twenty-one-day safe harbor period. Id. at ¶ 11. 4




3
  The Court notes that the order of discovery was returned as unclaimed on July 8, 2019. ECF No.
13. There is no indication that any other Court notices were returned as unclaimed or
undeliverable.
4
  A Rule 11 motion “must not be filed or be presented to the court if the challenged paper, claim,
defense, contention, or denial is withdrawn or appropriately corrected within 21 days after service
or within another time the court sets.” Fed. R. Civ. P. 11(c)(2); see Bauer v. Roach, No. 18-10613,
2020 WL 5627016, at *3 (D.N.J. Aug. 18, 2020) (“[A] party cannot file a motion for [Rule 11]
sanctions until it first presents the motion to the offending party, and allows 21 days for the other


                                                  2
Case 2:19-cv-08857-CCC-ESK Document 19 Filed 11/25/20 Page 3 of 9 PageID: 302




       Having been unable to conduct discovery, on October 4, 2019, Defendant notified Plaintiff

that his deposition was rescheduled due to his failure to provide responses to the discovery

requests. Id., Exh. H. On the same day, Defendant also asked Judge Falk for a forty-five-day

extension to carry out discovery since Plaintiff had not yet responded to defense counsel. ECF No.

14. Judge Falk granted the request on October 8, 2019, extending discovery to November 25, 2019

and directing the parties to appear for a telephone conference on October 18, 2019. ECF No. 15.

Judge Falk further directed Plaintiff to provide Defendant and the Court with a working telephone

number that he could be reached at for the conference. Id. However, the Court was not able to

move forward with the conference as scheduled because Plaintiff did not respond and did not

provide a working number to Defendant or the Court by the deadline. See ECF No. 17-2 at ¶ 15.

       On November 8, 2019, Defendant filed the instant motion to dismiss Plaintiff’s complaint

with prejudice pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. ECF No. 17.

Defendant argues that dismissal for failure to prosecute is warranted because, as of the filing date,

Plaintiff has failed to communicate with defense counsel regarding the case and has not engaged

in any conduct that would suggest his continued interest in prosecuting this action. Id. at 2–18. On

March 3, 2020, the Court administratively terminated the motion for 30 days to provide Plaintiff

with the opportunity to file an opposition in response. ECF No. 18. Plaintiff did not oppose the

motion within the 30 days allotted by the Court. Accordingly, the Court will now consider

Defendant’s motion to dismiss for lack of prosecution unopposed.




party to withdraw or correct the challenged issue.”) (citing In re Schaefer Salt Recovery, Inc., 542
F.3d 90, 99 (3d Cir. 2008)).



                                                 3
Case 2:19-cv-08857-CCC-ESK Document 19 Filed 11/25/20 Page 4 of 9 PageID: 303




III.     Legal Standard

         Rule 41(b) of the Federal Rules of Civil Procedure concerns the involuntary dismissal of a

civil action, providing that: “[i]f the plaintiff fails to prosecute or to comply with these rules or a

court order, a defendant may move to dismiss the action or any claim against it.” Fed. R. Civ. P.

41(b) 5; see Bush v. Dep’t of Human Servs., 485 F. App’x 594, 596–97 (3d Cir. 2012) (describing

dismissal under Rule 41(b) as a “harsh remedy” reserved for limited circumstances). A plaintiff’s

failure to act—when he knows that doing so will delay the trial—“is sufficient to constitute [a]

‘failure to prosecute.’” Jiminez v. Aramark Corp., No. 07-2758, 2008 WL 2837544, at *3 (D.N.J.

July 21, 2008) (quoting Adams v. Trustees of N.J. Brewery Emps.’ Pension Tr. Fund, 29 F.3d 863,

875 (3d Cir. 1994)). It need not be shown that the plaintiff acted affirmatively to delay a

proceeding. Adams, 29 F.3d at 875 (3d Cir. 1994); Opta Sys., LLC v. Daewoo Elecs. Am., 483 F.

Supp. 2d 400, 404 (D.N.J. 2007). Moreover, although the Court recognizes that Plaintiff in this

case is proceeding pro se, a plaintiff’s pro se status does not excuse him from complying with the

rules of discovery and court orders that other litigants must abide by. Jiminez, 2008 WL 2837544,

at *3.

         In determining whether dismissal is appropriate under Rule 41(b), this Court must weigh

six factors: “(1) the extent of the party’s responsibility; (2) the prejudice to the adversary caused

by the party’s action or inaction; (3) a history of dilatoriness; (4) whether the conduct of the party

was willful or in bad faith; (5) the effectiveness of alternate sanctions; and (6) the meritoriousness

of the claim or defense.” Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868–69 (3d Cir.




5
  Rule 41(b) further provides that “[u]nless the dismissal order states otherwise, a dismissal under
this subdivision (b) and any dismissal not under this rule—except one for lack of jurisdiction,
improper venue, or failure to join a party under Rule 19—operates as an adjudication on the
merits.” Fed. R. Civ. P. 41(b).


                                                  4
Case 2:19-cv-08857-CCC-ESK Document 19 Filed 11/25/20 Page 5 of 9 PageID: 304




1984). All six of the Poulis factors must be taken into consideration and, on balance, warrant

dismissal. $8,221,877.16 in U.S. Currency, 330 F.3d 141, 162 (3d Cir. 2003); Scarborough v.

Eubanks, 747 F.2d 871, 878 (3d Cir. 1984). However, the Court need not find that all six factors

are met in order to grant a defendant’s motion to dismiss. Ware v. Rodale Press, Inc., 322 F.3d

218, 221–22 (3d Cir. 2003); Hicks v. Feeney, 850 F.2d 152, 156 (3d Cir. 1988).

IV.    Discussion

       The Court finds that the Poulis factors warrant dismissal of Plaintiff’s claims under Rule

41(b). The first Poulis factor requires the court to evaluate “whether the misconduct that occurred

is attributable to the party or the party’s attorney.” Wortman v. Brown, No. 05-1411, 2006 WL

1044787, at *2 (D.N.J. Apr. 18, 2006) (citing Hicks, 805 F.2d at 156). Plaintiff is solely

responsible for his inaction in these proceedings because he elected to proceed pro se and did not

retain counsel, despite having sufficient time to retain one. See ECF No. 9; Solomon v. Atl. City

Hilton Casino and Resort, No. 10-5701, 2013 WL 3070884, at *4 (D.N.J. Apr. 8, 2013), report

and recommendation adopted, 2013 WL 2445015 (D.N.J. May 7, 2013) (concluding that pro se

plaintiff became personally responsible for her failure to respond to discovery obligations when

plaintiff was given sufficient time to retain counsel, yet did not do so); see also Clarke v.

Nicholson, 153 F. App’x 69, 73 (3d Cir. 2005) (affirming district court’s finding that a pro se

plaintiff “is directly responsible for her actions and inaction in the litigation”). As Plaintiff’s

choices alone are responsible for the inability to conduct discovery, the first Poulis factor weighs

in favor of dismissal.

       Under the second Poulis factor, the Court must consider prejudice caused to the adversary,

including by depriving the adversary of necessary information or the ability to prepare for trial.

Adams, 29 F.3d at 874; Hayes v. Nestor, No. 09-6092, 2013 WL 5176703, at *4 (D.N.J. Sept. 12,




                                                 5
Case 2:19-cv-08857-CCC-ESK Document 19 Filed 11/25/20 Page 6 of 9 PageID: 305




2013). Courts have found prejudice to a defendant where the plaintiff, like the plaintiff here: (1)

failed to comply with discovery requests, see Ware, 322 F.3d at 222–24; Hayes, 2013 WL

5176703, at *4; or (2) hindered attempts to depose them, see Clarke v. Nicholson, 153 F. App’x

69, 73 (3d Cir. 2005) (finding second Poulis factor weighs in favor of dismissal where plaintiff

failed to appear for deposition).       Without any written discovery responses or executed

authorizations for information and without Plaintiff’s deposition, the Defendant is unable to move

beyond the discovery phase and prepare for trial. Therefore, the second Poulis factor also weighs

in favor of dismissal.

       For the third Poulis factor, the Court must consider whether the plaintiff exhibited a history

of dilatoriness throughout the proceeding. Poulis, 747 F.2d at 868. A history of dilatoriness may

be shown by extensive or repeated delay, such as a consistent non-response to interrogatories or a

failure to comply with court orders. Soloman, 2013 WL 3070884, at *5; Opta Sys., 483 F. Supp

2d at 405. Since Plaintiff opted to proceed pro se, he has not responded to any discovery requests,

letters from Defendant, or the current motion to dismiss. See ECF No. 17-2 at ¶¶ 8–11.

Furthermore, Plaintiff has failed to abide by any of the Court’s orders. 6 Based on this inaction,

the Court finds that Plaintiff has exhibited a pattern of dilatoriness throughout this proceeding and

that as a result, the third factor also weights in favor of dismissal. See Soloman, 2013 WL 3070884,

at *5, Opta Sys., 483 F. Supp 2d at 405.

       The fourth Poulis factor requires the Court to consider whether a party’s conduct was

willful or in bad faith. Poulis, 747 F.2d at 868–69. Under the Poulis analysis, willfulness involves




6
  For example, Plaintiff has failed to abide by a single aspect of the October 8, 2019 Order, which:
(1) required Plaintiff to provide discovery by a specific date; (2) required Plaintiff to provide a
working telephone number to Defendant and the Court; and (3) ordered Plaintiff to attend a
telephone conference. ECF No. 15.


                                                 6
Case 2:19-cv-08857-CCC-ESK Document 19 Filed 11/25/20 Page 7 of 9 PageID: 306




intentional or self-serving behavior. Adams, 29 F.3d at 875. Generally, “‘negligent behavior’ or

‘failure to move with . . . dispatch’, even if ‘inexcusable,’ will not suffice to establish willfulness

or bad faith.” Solomon, 2013 WL 3070884, at *5 (quoting Chiarulli v. Taylor, No. 08-4400, 2010

WL 1371944, at *3 (D.N.J. Mar. 31, 2010)); see James v. Riordan, No. 13-1667, 2016 WL

4544336, at *3 (D.N.J. Aug. 30, 2016) (finding that Plaintiff’s inexcusable negligence for failing

to prosecute his case in any meaningful way was insufficient to meet the Poulis standard for

willfulness). Plaintiff has not engaged in any overt delay tactics or made statements that would

indicate willfulness or bad faith; his silence in this matter is ambiguous. Because the Court is

unable to determine whether Plaintiff’s conduct is intentional, as opposed to negligent, the fourth

Poulis factor is neutral. See El-Hewie v. Paterson Pub. Sch. Dist., No. 13-5820, 2015 WL 5306255,

at *4 (D.N.J. Sept. 10, 2015) (finding the fourth Poulis factor neutral because the court was unable

to determine whether plaintiff’s conduct was willful or in bad faith based on plaintiff’s silence and

lack of affirmative action).

       Under the fifth Poulis factor, the Court must weigh the effectiveness and appropriateness

of sanctions other than dismissal. See Poulis, 747 F.2d at 869. The Third Circuit has identified

several alternative sanctions a court can employ, including warnings, reprimands, and the

imposition of fines and attorney’s fees. Solomon, 2013 WL 3070884, at *5; see Titus v. Mercedes–

Benz of North America, 695 F.2d 746, 759 n.6 (3d Cir. 1982). These alternative sanctions are

unlikely to be effective against Plaintiff because he “has indicated a desire to abandon [his] case

by choosing not to participate in discovery, oppose Defendant’s motion to dismiss, or comply with

[c]ourt [o]rders.” Porten v. Auto Zone, No. 10-2629, 2011 WL 2038742, at *3 (D.N.J. May 24,

2011); see Deslonde v. New Jersey, No. 09-03446, 2010 WL 4226505, at *3 (D.N.J. Oct. 21, 2010)

(concluding that alternative sanctions would be ineffective where plaintiff did not oppose motion




                                                  7
Case 2:19-cv-08857-CCC-ESK Document 19 Filed 11/25/20 Page 8 of 9 PageID: 307




to dismiss, and failed to respond and comply with discovery requests and court orders); Wortman,

2006 WL 1044787, at *2 (concluding that alternative sanctions would be ineffective where

plaintiff blatantly failed to comply with court orders). Moreover, the Third Circuit has signaled

that alternative monetary sanctions may be inappropriate against pro se plaintiffs. Lee v. Volpe

Express, Inc., No. 17-878, 2017 WL 6943399, at *2 (D.N.J. Oct. 20, 2017), report and

recommendation adopted, 2018 WL 406047 (D.N.J. Jan. 12, 2018) (citing Emerson, 296 F.3d at

191 (3d Cir. 2002)). The Court finds, then, that the fifth Poulis factor favors dismissal.

       Finally, for the sixth Poulis factor, the Court must consider the meritoriousness of

Plaintiff’s claim. Poulis, 747 F.2d at 869–70. Defendant argues that Plaintiff’s claims are frivolous

because: (1) a significant portion of the allegations are barred by the doctrines of res judicata and

collateral estoppel as Plaintiff’s prior lawsuit alleging the same conduct has already been dismissed

with prejudice, see Charles, 2018 WL 2002794, at *1; and (2) Plaintiff was terminated for

reporting to work intoxicated in violation of Defendant’s policies, not for any discriminatory or

retaliatory reason. ECF No. 17 at 19–20. However, the Court is unable to adequately assess the

meritoriousness of Plaintiff’s claim due to his failure to comply with Court orders or participate in

discovery; therefore, the Court finds this factor neutral. See Solomon, 2013 WL 3070884, at *6

(finding sixth factor neutral where the court did “not have a sufficient basis upon which to evaluate

the meritoriousness of [the p]laintiff’s claims and need not do so in order to resolve the pending

motions [to dismiss for failure to prosecute].”). Nevertheless, this does not change the conclusion

that, on balance, the Poulis factors weigh towards dismissal. See Ware, 322 F.3d at 221 (finding

that not all six factors must be met for dismissal to be warranted); Hicks, 850 F.2d at 156 (same).




                                                 8
Case 2:19-cv-08857-CCC-ESK Document 19 Filed 11/25/20 Page 9 of 9 PageID: 308




        Therefore, as the foregoing analysis demonstrates, consideration of the Poulis factors

shows that dismissal of Plaintiff’s action is appropriate under Rule 41(b) for his failure to

prosecute this action.

V.      Conclusion

        For the reasons set forth above, Defendant’s Motion to Dismiss (ECF No. 17) is granted,

and Plaintiff’s Complaint (ECF No. 1-1) is dismissed; however, the dismissal will be without

prejudice at this time.

        Accordingly, IT IS on this 25th day of November, 2020, hereby

        ORDERED that Defendant’s motion to dismiss Plaintiff’s complaint (ECF No. 17) is

GRANTED; and it is further

        ORDERED that Plaintiff’s Complaint (ECF No. 1-1) is DISMISSED WITHOUT

PREJUDICE; and it is further

        ORDERED that Plaintiff shall have thirty days from the date of this Opinion & Order to

show cause why the Complaint should not be dismissed with prejudice; if Plaintiff fails to respond

within the thirty-day period, the Complaint will be dismissed with prejudice without further

discussion; and it is further

        ORDERED that the Clerk of the Court shall serve this Opinion & Order upon Plaintiff.



DATED: November 25, 2020

                                                           CLAIRE C. CECCHI, U.S.D.J.




                                                  9
